411 F.2d 810
Frank A. HOY, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary, Lansing, Kansas, Appellee.
No. 10010.
United States Court of Appeals Tenth Circuit.
May 26, 1969.

Stephen E. Thompson, Denver, Colo., for appellant.
Edward G. Collister, Jr., Asst. Atty. Gen. (Kent Frizzell, Atty. Gen. of Kansas, on the brief), for appellee.
Before MURRAH, Chief Judge, and LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Petitioner, a state prisoner presently serving a life sentence for murder, sought federal relief through writ of habeas corpus upon allegations that his conviction resulted from the admission of evidence obtained through constitutionally prohibited interrogations, searches and seizures. The district court summarily denied relief indicating that the Kansas Supreme Court had earlier given full and fair consideration to the issues and had decided such issues adversely to petitioner. At that time the district court had before it only the petition and the reported opinion of the Kansas court in State v. Hoy, 199 Kan. 340, 430 P.2d 275. For the reasons stated in Brown v. Crouse, 10 Cir., 399 F.2d 311; Maes v. Patterson, 10 Cir., 401 F.2d 200, and Scheer v. Patterson, 10 Cir., 411 F.2d 811, this day decided, we vacate the judgment and remand the case for further consideration. Cf. Maxwell v. Turner, 10 Cir., 411 F.2d 805, and Day v. Page, 10 Cir., 411 F.2d 810, this day decided.